1. Exceptions to the entire charge, covering many points, on the ground that it is contrary to law, is too general to be considered by this court.2. Grounds of a motion for new trial which are not approved will not be considered on exception to the overruling of the motion.3. Where grounds of error, with the qualifications of the judge thereto are so confused that it cannot be ascertained what is approved and what is not, such grounds will not be considered here.4. The verdict is fully supported by the evidence.